Title: To James Madison from an Unidentified Correspondent, 27 July 1814
From: 
To: Madison, James


        
          Honourable Sir,
          At Sea, July 27th, 1814.
        
        A friend to the United States of America, who, with many other’s, is compelled against his will to fight on board of the vessels of your enemy, has, fortunately, at this time, an opportunity of transmitting you an information as he hopes may be of use to your country. He subscribes not his name, and has good reason for it: of which, ere long, you will undoubtedly be informed, and will so consider them. Of the purity of his design, he does hereby wish you to be satisfied.
        The information which he wishes to give you is, that your enemy have in agitation an attact on the Capital of the United States. The manner in which they intend doing it is, to take the advantage of a fair wind in ascending the Patuxent, and after havi[n]g ascended it a certain distance, to land their men, at once, and to make all possible dispatch to the Capital; batter it down, and then return to their Vessels immediately. In doing this, there is calculated to be employed upwards of seven thousand men. The time of this design’d attact I do not know.
        If you wonder how the person who writes this, has been informed of the above, he will tell you that he dare not tell you how: but he will tell you this, that as he has stated, so he believes is the intention of your enemy to do. But in order to be more secure, you had better be prepared for such an event. Do not repose under a too fallacious belief of security, for by so doing you may fall into the hands of your enemy in the defendi[n]g of what Your friend believes to be your rights. In haste Respectfully your
        
          Friend
        
      